Supreme Court of Florida
                                   ____________

                                   No. SC12-2078
                                   ____________

                          ROBERT L. CHRISTENSEN,
                                 Petitioner,

                                         vs.

                            MARY JO BOWEN, et al.,
                                Respondents.

                                  [April 10, 2014]

LEWIS, J.

      This case is before the Court for review of the decision of the Fifth District

Court of Appeal in Bowen v. Taylor-Christensen, 98 So. 3d 136 (Fla. 5th DCA

2012). In its decision, the district court ruled upon the following question, which it

certified to be of great public importance:

      MAY A PERSON WHO INTENTIONALLY DIRECTS THAT
      TITLE BE ISSUED IN HIS NAME AS CO-OWNER, BY
      COMPLETING A SWORN APPLICATION FOR TITLE IN
      CONJUNCTION WITH THE PURCHASE OF A VEHICLE, AVOID
      LIABILITY UNDER THE DANGEROUS INSTRUMENTALITY
      DOCTRINE BY CLAIMING THAT HE NEVER INTENDED TO
      BE THE OWNER OF THE VEHICLE AND FURTHER CLAIMING
      THAT HE RELINQUISHED CONTROL TO A CO-OWNER OF
      THE VEHICLE?
Id. at 145. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const. We rephrase

the certified question as follows:

      MAY A PERSON WHOSE NAME IS ON THE CERTIFICATE OF
      TITLE OF A VEHICLE AS CO-OWNER AVOID VICARIOUS
      LIABILITY UNDER AN EXCEPTION TO THE DANGEROUS
      INSTRUMENTALITY DOCTRINE BY ASSERTING THAT HE
      NEVER INTENDED TO BE THE OWNER OF THE VEHICLE
      AND FURTHER CLAIMING THAT HE RELINQUISHED
      CONTROL TO A CO-OWNER OF THE VEHICLE?

We answer this question in the negative and hold that a person whose name is on

the certificate of title as co-owner is a beneficial owner with the right to control the

vehicle.

                                   BACKGROUND

      Robert Christensen paid the purchase price for a Chrysler PT Cruiser on

April 29, 2003, and the certificate of title was placed in the name of both Mary

Taylor-Christensen and Robert Christensen as co-owners. They were married at

the time, but were involved in dissolution of marriage proceedings. Both

Christensen and his then wife Taylor-Christensen signed the application for

certificate of title, under penalty of perjury, to have the title issued to them jointly

as “owner” and “co-owner.” Christensen did not receive the certificate of title

because it was mailed to the wife’s address, but the certificate of title was issued in

the name of both Christensen and his wife, as “Mary G. Taylor-Christensen or

Robert L. Christensen.” Although Christensen did not have a key to the vehicle or


                                          -2-
use the vehicle, and did not reside with Taylor-Christensen or have access to her

garage where the vehicle was kept, the title to the vehicle was in his name as co-

owner.

      Approximately twenty-two months after the vehicle was purchased, Taylor-

Christensen negligently struck and killed Thomas Bowen while driving the vehicle.

At the time of the accident, the title remained in the names of both Taylor-

Christensen and Christensen and the vehicle was being operated with his consent.

After the accident, Mary Jo Bowen, as executor of her husband’s estate, filed an

action for wrongful death against both Taylor-Christensen and Christensen.

Bowen alleged that Christensen, as an owner of the vehicle, was vicariously liable

for Taylor-Christensen’s negligence under the dangerous instrumentality doctrine.

Christensen, however, contended that he was not vicariously liable under the

beneficial ownership exception to the dangerous instrumentality doctrine. He

testified during trial that his intent was to purchase the vehicle as a gift for his wife

and that he had no involvement with the vehicle after it was purchased.

      Bowen moved for a directed verdict on the issue of ownership, but the trial

court denied the motion. The jury was instructed that “[a]n owner of a vehicle is

one who has legal title to the vehicle and who has a beneficial ownership with the

right of control and authority over its use.” The jury subsequently found that

Christensen was not an owner of the vehicle. Bowen appealed the denial of the


                                          -3-
motion for directed verdict to the Fifth District, and the district court, on rehearing,

reversed the trial court’s ruling. The Fifth District held that Christensen was liable

under the dangerous instrumentality doctrine because he retained an identifiable

property interest in the vehicle for himself by having his name placed on the title as

co-owner, and that his subjective intent in signing the purchase and title documents

was insufficient to defeat vicarious liability of a titleholder. The district court then

certified to this Court the previously quoted question, and this review followed.

                                     ANALYSIS

                                 Standard of Review

      The rephrased certified question presents a pure question of law, which is

reviewed de novo. Rando v. Gov’t Emps. Ins. Co., 39 So. 3d 244, 247 (Fla. 2010).

Further, the issue in this case concerns an order entered on a motion for directed

verdict, which is also reviewed de novo. Meruelo v. Mark Andrew of Palm

Beaches, Ltd., 12 So. 3d 247, 250 (Fla. 4th DCA 2009). When reviewing a trial

court’s ruling on a motion for directed verdict, this Court views the evidence and

all inferences of fact in the light most favorable to the nonmoving party. Id.

                     The Dangerous Instrumentality Doctrine
                      and Beneficial Ownership Exception

      The dangerous instrumentality doctrine serves to ensure financial recourse to

members of the public who are injured by the negligent operation of a motor

vehicle by imposing strict vicarious liability on those with an identifiable property

                                          -4-
ownership interest in the vehicle. See Kraemer v. Gen. Motors Acceptance Corp.,

572 So. 2d 1363, 1365 (Fla. 1990). The underlying rationale of the doctrine is that

if a vehicle owner, who has control over the use of the vehicle, exercises his or her

control by granting custody of the vehicle to another, the owner commits himself

or herself to the judgment of that driver and accepts the potential liability for his or

her torts. S. Cotton Oil Co. v. Anderson, 86 So. 629, 634 (Fla. 1920) (quoting

Barmore v. Vicksburg, S. & P. Ry. Co., 38 So. 210, 215 (Miss. 1905)).

      A narrow exception to the dangerous instrumentality doctrine has been

recognized in cases where the titleholder lacks the beneficial ownership of a

vehicle. See Aurbach v. Gallina, 753 So. 2d 60, 64 (Fla. 2000) (“In Metzel v.

Robinson, 102 So. 2d 385, 385-86 (Fla. 1958), the Court made it clear that, absent

a conditional sales agreement, the circumstances where an entity or individual who

possessed legal title would not be vicariously liable under the dangerous

instrumentality doctrine were extremely limited.”). Under this “beneficial

ownership” or “bare legal title” exception, a titleholder may avoid vicarious

liability if the titleholder demonstrates that he or she does not have the authority to

exert any dominion or control over the vehicle and therefore is not a beneficial

owner of the vehicle. Id. at 63-65. In such circumstances, this Court has held that

the titleholder holds only “naked legal title” in the vehicle. See Palmer v. R. S.

Evans, Jacksonville, Inc., 81 So. 2d 635, 637 (Fla. 1955).


                                          -5-
      The beneficial ownership exception was first recognized in Palmer nearly

sixty years ago. In Palmer, a car dealership held title to a vehicle that was involved

in an accident. Id. at 636. At the time of the accident, the driver of the vehicle had

already submitted the down payment, signed a conditional sales contract for the

vehicle, and taken possession of the vehicle, but “bare” legal paper title remained

with the dealership. Id. This Court held that the dealership possessed only naked

legal title in the vehicle as security for payment of the full purchase price, and no

longer had any authority over the use of the vehicle (i.e., beneficial ownership of

the vehicle). Id. The Court further explained that the rationale for imposing

vicarious liability under the dangerous instrumentality doctrine did not apply

because the dealership could no longer exercise control over the use of the vehicle.

As a result, the dealership was not an owner of the vehicle and was not liable under

the dangerous instrumentality doctrine. Id. Thus, under Palmer, a person or entity

who holds bare paper title in a vehicle solely under a conditional sales agreement is

exempted from vicarious liability under the dangerous instrumentality doctrine.

      Subsequently, this Court extended the beneficial ownership exception

recognized in Palmer to prohibit vicarious liability in the situation where an actual

common law sale of a vehicle had occurred but formal title had not yet been

transferred. See McAfee v. Killingsworth, 98 So. 2d 738, 740 (Fla. 1957). In

McAfee, the titleholder left the vehicle with the operator of a filling station to sell.


                                          -6-
Id. at 739. A prospective buyer test drove the vehicle, gave the filling station

operator less than the full purchase price, and departed in the vehicle. Id. The

buyer collided with another vehicle before speaking with the titleholder regarding

the sale. Id. This Court held that sufficient evidence existed to satisfy the common

law prerequisites for a sale and applied Palmer to conclude that the titleholder had

transferred beneficial ownership of the vehicle to the buyer. Id. at 740.

      However, shortly after deciding McAfee, this Court declined to further

extend the exception. See Metzel, 102 So. 2d at 386. In Metzel, the titleholder had

title issued in her name for a vehicle that was purchased by her nephew because the

seller objected to an eighteen-year-old signing the financing paperwork. Id. at 385.

The nephew lived with the aunt and the aunt insured the vehicle. Id. Between the

time that title was issued and the time of the accident, the aunt took no action to

remove her name from the title, but she also had no further involvement with the

vehicle. Id. This Court held that the aunt was still in a position to exert some

dominion and control over the vehicle, and therefore she held an ownership interest

as a matter of law. Id. at 386. Thus, the relevant inquiry after Metzel for

beneficial ownership is whether a titleholder is in a position to exercise any

dominion and control over a vehicle, and the use or non-use of the vehicle by the

titleholder is insufficient to establish a lack of beneficial ownership.




                                          -7-
      More recently, in Aurbach, this Court addressed whether a person’s ability

to exert dominion and control over a vehicle alone was sufficient to impose

vicarious liability, even absent title ownership. 753 So. 2d at 65. In Aurbach, a

married couple purchased and maintained a vehicle with joint funds, but with the

intention that one of their daughters be the primary driver. Id. at 61. The vehicle

was titled in the wife’s name. Id. The daughter negligently operated the vehicle

and caused an accident. A person injured in the accident sought to hold the father

liable on the basis that he was in a position to exert dominion and control over the

vehicle. Id. The jury specifically found that the father exercised control over the

vehicle. This Court recognized that in the past it had consistently required a person

to have an identifiable property interest in the vehicle involved in the accident for

vicarious liability to be imposed. Id. at 62. Accordingly, this Court held that the

ability of the father to exert some dominion and control over the vehicle did not

constitute a basis for vicarious liability under the dangerous instrumentality

doctrine. Id. at 65.

      This precedent demonstrates that vicarious liability arises from an

identifiable property interest in a vehicle possessed by the person held to be

vicariously liable which creates the right to exert some dominion and control over

the vehicle. See, e.g., id. at 62-63. The precedent further establishes that the

beneficial ownership exception is narrow and applies only where the titleholder


                                         -8-
holds title under a conditional sales agreement or has sold the vehicle and

transferred possession. In such cases, the underlying rationale of the dangerous

instrumentality doctrine—that the titleholder has committed himself or herself to

the driver’s judgment—does not apply. However, in the absence of evidence that

the titleholder holds only naked legal title under a conditional sales contract or a

faulty incomplete transfer, precedent demonstrates that the certificate titleholder is

a beneficial owner as a matter of law and is liable for the permissive use of the

vehicle by another person.

                                 Certified Question

      The rephrased certified question relates to the scope of the beneficial

ownership exception that was first recognized in Palmer. Specifically, the question

presented is whether the beneficial ownership exception applies to an individual

who applied for title to be issued in his or her name, but who neither used nor had

physical access to the vehicle. We hold that under these circumstances, a joint

titleholder who has not divested himself or herself of the ownership interest is an

owner as a matter of law.

      A joint titleholder holds a joint tenancy interest in the vehicle and,

accordingly, has the right to possess and use the vehicle. See § 319.22(2)(a)(1)(a),

Fla. Stat. (2013) (“When a motor vehicle . . . is registered in the names of two or

more persons as coowners in the alternative by the use of the word ‘or,’ such


                                         -9-
vehicle shall be held in joint tenancy.”). Each joint titleholder has statutorily

conferred legal rights in the vehicle. Id. Each titleholder enjoys a right of

survivorship in the vehicle. Id. Additionally, where the names of joint titleholders

are separated by the word “or” on the title documentation, as in the instant case,

either may unilaterally encumber or sell the vehicle. Id. Each of these rights

places a joint titleholder in a position to exercise authority or control over the

vehicle.

      The legal rights of a titleholder exist regardless of whether they are actually

exercised. The failure of a titleholder to use the vehicle, or otherwise exercise his

or her legal rights, does not eliminate these rights. Consequently, the exclusive use

of the vehicle by one titleholder does not destroy the beneficial ownership of

another titleholder. Beneficial ownership continues to exist with regard to the non-

using titleholder because he or she remains in a legal position to exert dominion or

control over the vehicle.

      Further, we hold that an assertion by a joint titleholder that he or she never

subjectively intended to be a titleholder is irrelevant to beneficial ownership of a

vehicle. See Johnson v. Deangelo, 448 So. 2d 581, 582 (Fla. 5th DCA 1984)

(holding that the subjective intent of a titleholder in placing her name on a title

certificate was legally immaterial and insufficient as a matter of law to rebut title

ownership and stating that the titleholder “intentionally caused her name to be


                                         - 10 -
placed on the title certificate, it did not happen by accident or without her

knowledge and consent, nor did she hold her formal ownership interest in the

vehicle as a mere security device or because she had made a good faith but

ineffectual attempt or effort to transfer her title interest.”). Upon purchasing a

vehicle, an owner (or owners) must apply to the Florida Department of Highway

Safety and Motor Vehicles to have title issued in his or her name. § 319.23(1), Fla.

Stat. (2013). The application must be attested to by the applicant(s) under penalty

of perjury. Fla. Dept. of Highway Safety & Motor Vehicles, Application for

Certificate of Title with/without Registration 2 (2012), available at

http://www.flhsmv.gov/dmv/forms/BTR/82040.pdf (last visited Dec. 8, 2013). If

more than one person applies for title, the co-owners must apply on the same form.

Id. Thus, each applicant knowingly enters into joint title ownership. When two

individuals submit an application for joint ownership, each co-owner commits

himself or herself to the judgment of the other and is subject to vicarious liability

for the other’s negligent use of the vehicle. Should a titleholder never intend to use

a vehicle and wish to avoid vicarious liability, then the titleholder must divest

himself or herself of any interest in the vehicle. See Horne v. Vic Potamkin

Chevrolet, Inc., 533 So. 2d 261, 262 (Fla. 1988) (“It is clear . . . that under existing

law there is no liability on the part of the seller of a motor vehicle where beneficial

ownership or legal title, together with possession, have been transferred to a


                                         - 11 -
purchaser and injuries occur because of the negligence of the purchaser in

operating the vehicle. In short, transfer of ownership cuts off liability on the part

of the former owner.”).

      Therefore, we conclude that beneficial ownership is unrelated to physical

access to a vehicle, past use of a vehicle, or intent to use or not use a vehicle.

Rather, beneficial ownership arises from legal rights that allow an individual to

exert some dominion and control over the use of the vehicle. Thus, because a

titleholder has legal rights in the vehicle and is in a position to exert some

dominion and control over the vehicle, he or she is a beneficial owner. The

injection of theories of subjective intent would destabilize the law with regard to

motor vehicles in Florida.

      This construction of beneficial ownership is consistent with Palmer as it was

construed in Metzel and McAfee. In these cases, the analysis centered on the

objective steps taken by a titleholder to transfer his or her interest in the vehicle,

and whether that transfer prevented the titleholder from being able to control the

use of the vehicle. Palmer, 81 So. 2d at 637; Metzel, 102 So. 2d at 386; McAfee,

98 So. 2d at 740. In these cases, any subjective intent of the titleholder with regard

to placement of his or her name on the title is not relevant to the beneficial

ownership analysis.




                                         - 12 -
      Furthermore, the irrelevance of subjective intent is consistent with Florida’s

statutory scheme, in that vehicle ownership is determined through legal title. Title

XXIII of the Florida Statutes, which governs motor vehicles, defines “owner” in

several chapters, and, in all but one chapter, the owner is defined as the titleholder,

subject to exceptions for conditional vendees, lessors, and mortgagees. 1 Thus, the


      1. For example, Chapter 324, “Financial Responsibility,” provides:

      Owner.—A person who holds the legal title of a motor vehicle;
      or, in the event a motor vehicle is the subject of an agreement
      for the conditional sale or lease thereof with the right of
      purchase upon performance of the conditions stated in the
      agreement and with an immediate right of possession vested in
      the conditional vendee or lessee, or in the event a mortgagor of
      a vehicle is entitled to possession, then such conditional vendee
      or lessee or mortgagor shall be deemed the owner for the
      purpose of this chapter.

§ 324.021(9)(a), Fla. Stat. (2013). Similarly, Chapter 316, “State Uniform Traffic
Control,” provides:

      OWNER.—A person who holds the legal title of a vehicle, or, in the
      event a vehicle is the subject of an agreement for the conditional sale
      or lease thereof with the right of purchase upon performance of the
      conditions stated in the agreement and with an immediate right of
      possession vested in the conditional vendee or lessee, or in the event a
      mortgagor of a vehicle is entitled to possession, then such conditional
      vendee, or lessee, or mortgagor shall be deemed the owner, for the
      purposes of this chapter.

§ 316.003(26), Fla. Stat. (2013). Additionally, Chapter 322, “Driver’s
Licenses,” provides:

      “Owner” means the person who holds the legal title to a vehicle.
      However, if a vehicle is the subject of an agreement for the

                                         - 13 -
Legislature has developed a system whereby the rights and responsibilities of

owners of motor vehicles are both assigned and dependent upon the existence of

legal title. In reaching this conclusion, we note that title is a clear and simple

method of determining ownership. If title ownership were subject to attack based

on the subjective intent of a titleholder, then all types of cases that involve motor

vehicles would become subject to litigation on ownership issued. The better and

more efficient and consistent rule is that title determines ownership, and ownership

can only be disproven by objective evidence of a conditional sale or incomplete

faulty transfer.

      To the extent Christensen asserts that the district courts have interpreted the

beneficial ownership exception to be applicable where exclusive use and

possession reside in a person other than the titleholder, we find these cases to be

fully distinguishable. See Wummer v. Lowary, 441 So. 2d 1151, 1151-52 (Fla. 4th

DCA 1983) (applying beneficial ownership exception where employer refinanced


      conditional sale or lease thereof with the right of purchase upon
      performance of the conditions stated in the agreement and with an
      immediate right of possession vested in the conditional vendee or
      lessee, or if a mortgagor of a vehicle is entitled to possession, such
      conditional vendee, lessee, or mortgagor is the owner for the purpose
      of this chapter.

§ 322.01(31), Fla. Stat. (2013). These statutory definitions in 2005, when the
accident in this case occurred, contained identical language. §§ 316.003(26),
322.01(30), 324.021(9)(a), Fla. Stat. (2005).


                                         - 14 -
the vehicle for employee and held title as refinancer); see also Carrasquero v.

Ethan’s Auto Express, Inc., 949 So. 2d 223, 224 (Fla. 3d DCA 2006) (applying

beneficial ownership exception where titleholder “agreed to take title in its name

only as a tax-delaying convenience to [the beneficial owner].”) (footnote omitted);

Plattenburg v. Dykes, 798 So. 2d 915, 916 (Fla. 1st DCA 2001) (applying

beneficial ownership exception where defendant had presented sufficient evidence

that he gifted his entire interest in the vehicle, and the donee simply had not yet

completed the paperwork to transfer the title at the time of the accident). Unlike

the instant case, these cases involved either a financial transaction to benefit the

beneficial owner of the vehicle or an incomplete transfer of the vehicle. Exclusive

possession in those cases simply demonstrated that the titleholder had no legal

rights with regard to the subject vehicles.

      Instead, the instant case is more closely aligned with Hertz Corp. v. Dixon,

193 So. 2d 176 (Fla. 1st DCA 1966), and Pennsylvania National Mutual Casualty

Insurance Co. v. Ritz, 284 So. 2d 474 (Fla. 3d DCA 1993), in which the

titleholders were held liable despite having no involvement with the vehicles in

question. In Hertz and Ritz, although all indicia of ownership resided in the

negligent driver, the titleholder had enabled the driver to acquire the vehicle by

having title placed in his name, and the driver possessed and drove the vehicle with

the titleholder’s knowledge and consent. Hertz, 193 So. 2d at 177 (“Here, not only


                                         - 15 -
was [the non-driving joint titleholder] one of the record title holders, but in fact had

put in motion and made possible the operation of the automobile by [the driver],

who, as a minor, could not have bought the automobile. Not only did [the driver]

operate the car as a co-owner, but with the knowledge, consent and direct

participation by [the non-driving joint titleholder] in the acquisition of title.”);

Ritz, 284 So. 2d at 477. The beneficial ownership exception was not applied and

the titleholders, because title was placed in their names and they consented to the

use of the vehicle by another, were determined to be vicariously liable.

      Based on the foregoing, we answer the rephrased certified question in the

negative and hold that a person whose name is on the certificate of title of a vehicle

as co-owner cannot avoid vicarious liability under the “beneficial ownership” or

“naked legal title” exception to vicarious liability under the dangerous

instrumentality doctrine.

                                       This Case

      It is undisputed that Christensen was named on the title as a co-owner of the

vehicle. The title objectively reflects that Christensen gave only a co-ownership

interest to Taylor-Christensen while retaining a co-ownership interest for himself.

Therefore, to divest himself of his co-ownership interest, and relieve himself from

the possibility of vicarious liability, Christensen should have transferred his

interest at some point after the purchase of the vehicle. Christensen presented no


                                          - 16 -
relevant evidence that, in the twenty-two months between the time that he had title

placed in his name as co-owner and the accident, he transferred his co-ownership

interest in the vehicle.

      The only evidence presented by Christensen to establish he no longer owned

the vehicle was that: (1) he did not use the vehicle; (2) he was not in a position to

use the vehicle because he did not live with Taylor-Christensen, he could not

access the garage where she kept the vehicle, and he did not possess keys to the

vehicle; and (3) he subjectively intended to gift the vehicle to Taylor-Christensen

when he purchased it. We conclude that this evidence was insufficient as a matter

of law to rebut the legal principle that Christensen was a beneficial owner.

      Christensen’s non-use of the vehicle does not demonstrate that he transferred

his interest in the vehicle to Taylor-Christensen, or that he was not the beneficial

owner. As previously discussed, this Court established in Metzel that the simple

failure to exercise control does not demonstrate that a titleholder is not in a

position to exert some dominion and control over the vehicle. Metzel, 102 So. 2d

at 386. Rather, the existence of the legal right to exercise control and the actual

exercise of control are separate concepts, and the legal right to exercise control is

the relevant inquiry for beneficial ownership.

      Christensen, as a joint titleholder, had a legal right to encumber, sell, or take

possession of the vehicle. Had he wished, Christensen could have done any of the


                                         - 17 -
above, and the mere fact that he did not act on these legal rights does not alter or

diminish their existence. Further, had Taylor-Christensen died, Christensen would

have inherited the vehicle because of his joint ownership interest. See §

319.22(2)(a)(1)(a), Fla. Stat. (2013). Therefore, he indisputably was in a position

to exercise dominion and control over the vehicle and was a beneficial owner of

the vehicle.

                                   CONCLUSION

      Based on the foregoing, we answer the rephrased certified question in the

negative. We hold that Christensen was an owner of the vehicle as a matter of law

and approve the decision of the Fifth District reversing the trial court’s ruling on

the motion for directed verdict.

      It is so ordered.

POLSTON, C.J., and PARIENTE, QUINCE CANADY, LABARGA, and PERRY,
JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal - Certified
Great Public Importance

      Fifth District - Case No. 5D09-3888

      (Brevard County)

Raoul G. Cantero, III, David P. Draigh and Jesse Luke Green of White & Case
LLP, Miami, Florida; Warren B. Kwavnick of Cooney Trybus Kwavnick Peets,
Fort Lauderdale, Florida; George Alexander Vaka of Vaka Law Group, P.L.,

                                        - 18 -
Tampa, Florida; and Dennis Richard O’Connor of O’Connor & O’Connor, LLC,
Winter Park, Florida,

      for Petitioner

Stephen John Pajcic, III and Thomas Fitzpatrick Slater of Pajcic & Pajcic, P.A.,
Jacksonville, Florida; William A. Bald of Dale, Bald, Showalter, Mercier & Green,
P.A., Jacksonville, Florida; and S. Sammy Cacciatore, Jr. of Nance, Cacciatore,
Hamilton, Berger, Nance & Cacciatore, Melbourne, Florida,

      for Respondent




                                      - 19 -